DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.  No claims are currently amended; claims 1-38 are cancelled; no claims are previously presented; claims 39-44 have been added.  Claims 39-44 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 7, filed 8 April 2022, with respect to “Information Disclosure Statement and Foreign Priority” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the issue.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2019 was filed and relied on the parent application which matter has been addressed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 39, 43, and 44 are objected to because of the following informalities:  The last limitation of claims 39 and 43 appear to have a typo in it: “…selecting temporarily, a recourse from the second pool of radio resources.”.  It is believed that this limitation should read: “…selecting temporarily, a resource from the second pool of radio resources.”  Further, claims 43 and 44 do not end with a period.  All claims are to be stated as a complete sentence, including proper punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 43 and 44, the claims recite the limitation "the computer program" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The related term that may have been intended is “a computer program product” which is not the same as “a computer program”.  For examination purposes, the examiner will interpret “the computer program” as “the computer program product”, however appropriate correction is required.  The examiner also notes that in claims 39-44, the applicant is loose in the wording for resources for D2D communication… schedules the resources…select, from a first pool of radio resources, a resources for D2D communication…a second pool of radio resources…selecting temporarily, a resource from the second pool of radio resources.  The examiner respectfully asks the applicant to review each of these instances of resources and make sure that the appropriate distinction is made to each instance as needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2014/0094183 A1), hereafter referred Gao, in view of Wong et al. (US 2010/0157958 A1), hereafter referred Wong.

Regarding claim 39, Gao teaches a method performed by a user equipment (UE) configured to support device-to-device (D2D) communication, the method comprising:
operating in one of two modes for resource allocation (Gao, [0006]; there are different approaches conceivable which can mainly be classified into two categories: autonomous D2D and eNB controlled in-band D2D), the two modes comprising: a scheduled resource allocation mode in which the UE requests resources for D2D communication from a base station and in which the base station schedules the resources (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and an autonomous resource selection mode in which the UE selects, from a first pool of radio resources, a resources for D2D communication (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster);
using the scheduled resource allocation mode (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and
receiving, from the base station, first configuration information identifying a second pool of radio resources and second configuration information comprising a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling).
While Gao teaches in a case in which the time period is ongoing, resources are reserved for required signaling which can use Time Division Multiplexing (Gao, Fig. 5, [0085]-[0091]; within the period, the reserved frequency resource for RU signaling may be outside the D2D resource pool resources as in 5B, where the signaling may be multiplexed by using TDM), Gao does not expressly teach selecting temporarily, a recourse from the second pool of radio resources.
However, Wong teaches selecting temporarily, a recourse from the second pool of radio resources (Wong, [0013]; a radio communication device temporarily selects a TDMA timeslot to allow communications with a talkgroup of other radio communication devices).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Wong in order to avoid communication delays and overhead in wireless communication systems (Wong, [0005]).

Regarding claim 40, Gao teaches a user equipment (UE) configured to support device-to-device (D2D) communication, the UE comprising:
a controller (Gao, Fig. 7, [0098]; processor/controller 21) and a transceiver (Gao, Fig. 7, [0098]; I/O 22); wherein the controller is configured to:
operate in one of two modes for resource allocation (Gao, [0006]; there are different approaches conceivable which can mainly be classified into two categories: autonomous D2D and eNB controlled in-band D2D), the two modes comprising: a scheduled resource allocation mode in which the UE requests a resource for D2D communication from a base station and in which the base station schedules the resource (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and an autonomous resource selection mode in which the UE selects, from a first pool of radio resources, a resource for D2D communication (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster);
use the scheduled resource allocation mode (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and
control the transceiver to receive, from the base station, first configuration information identifying a second pool of radio resources and second configuration information comprising a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling).
While Gao teaches in a case in which the time period is ongoing, resources are reserved for required signaling which can use Time Division Multiplexing (Gao, Fig. 5, [0085]-[0091]; within the period, the reserved frequency resource for RU signaling may be outside the D2D resource pool resources as in 5B, where the signaling may be multiplexed by using TDM), Gao does not expressly teach selecting temporarily, a recourse from the second pool of radio resources.
However, Wong teaches selecting temporarily, a recourse from the second pool of radio resources (Wong, [0013]; a radio communication device temporarily selects a TDMA timeslot to allow communications with a talkgroup of other radio communication devices).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Wong in order to avoid communication delays and overhead in wireless communication systems (Wong, [0005]).

Regarding claim 41, Gao teaches a method, performed by a base station configured to communicate with a user equipment (UE), the UE being configured to support device-to-device (D2D) communication and being configured to operate in one of two modes for resource allocation (Gao, [0006]; there are different approaches conceivable which can mainly be classified into two categories: autonomous D2D and eNB controlled in-band D2D), the two modes comprising: a scheduled resource allocation mode in which the UE requests a resource for D2D communication from a base station and in which the base station schedules the resource (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and an autonomous resource selection mode in which the UE selects, from a first pool of radio resources, a resource for D2D communication (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster);
the method comprising:
transmitting, to the UE, first configuration information identifying a second pool of radio resources and second configuration information comprising a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling).
While Gao teaches wherein, in a case in which the UE is using the scheduled resource allocation mode, and the time period is ongoing, resources are reserved for required signaling which can use Time Division Multiplexing (Gao, Fig. 5, [0085]-[0091]; within the period, the reserved frequency resource for RU signaling may be outside the D2D resource pool resources as in 5B, where the signaling may be multiplexed by using TDM), Gao does not expressly teach the UE selects temporarily a resource from the second pool of radio resources.
However, Wong teaches the UE selects temporarily a resource from the second pool of radio resources (Wong, [0013]; a radio communication device temporarily selects a TDMA timeslot to allow communications with a talkgroup of other radio communication devices).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Wong in order to avoid communication delays and overhead in wireless communication systems (Wong, [0005]).

Regarding claim 42, Gao teaches a base station configured to communicate with a user equipment (UE), the UE being configured to support device-to-device (D2D) communication and being configured to operate in one of two modes for resource allocation (Gao, [0006]; there are different approaches conceivable which can mainly be classified into two categories: autonomous D2D and eNB controlled in-band D2D), the two modes comprising: a scheduled resource allocation mode in which the UE requests a resource for D2D communication from a base station and in which the base station schedules the resource (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and an autonomous resource selection mode in which the UE selects, from a first pool of radio resources, a resource for D2D communication (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster); the base station comprising: 
a controller (Gao, Fig. 6, [0095]; processor 11) and a transceiver (Gao, Fig. 6, [0095]; I/O unit 12); wherein the controller is configured to: 
control the transceiver to transmit, to the UE, first configuration information identifying a second pool of radio resources and second configuration information comprising a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling). 
While Gao teaches wherein, in a case in which the UE is using the scheduled resource allocation mode, and the time period is ongoing, resources are reserved for required signaling which can use Time Division Multiplexing (Gao, Fig. 5, [0085]-[0091]; within the period, the reserved frequency resource for RU signaling may be outside the D2D resource pool resources as in 5B, where the signaling may be multiplexed by using TDM), Gao does not expressly teach the UE selects temporarily a resource from the second pool of radio resources.
However, Wong teaches the UE selects temporarily a resource from the second pool of radio resources (Wong, [0013]; a radio communication device temporarily selects a TDMA timeslot to allow communications with a talkgroup of other radio communication devices).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Wong in order to avoid communication delays and overhead in wireless communication systems (Wong, [0005]).

Regarding claim 43, Gao teaches a non-transitory computer-readable medium storing thereon a computer program product for a computer device, the computer program comprising software code (Gao, [0023]; a computer program product comprising software code portions may perform the steps of the method when run on a computer) which, when executed by the computer device, causes the computer device to perform a method performed by a user equipment (UE) configured to support device-to-device (D2D) communication, the method comprising:
operating in one of two modes for resource allocation (Gao, [0006]; there are different approaches conceivable which can mainly be classified into two categories: autonomous D2D and eNB controlled in-band D2D), the two modes comprising: a scheduled resource allocation mode in which the UE requests resources for D2D communication from a base station and in which the base station schedules the resources (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and an autonomous resource selection mode in which the UE selects, from a first pool of radio resources, a resources for D2D communication (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster);
using the scheduled resource allocation mode (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and
receiving, from the base station, first configuration information identifying a second pool of radio resources and second configuration information comprising a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling).
While Gao teaches in a case in which the time period is ongoing, resources are reserved for required signaling which can use Time Division Multiplexing (Gao, Fig. 5, [0085]-[0091]; within the period, the reserved frequency resource for RU signaling may be outside the D2D resource pool resources as in 5B, where the signaling may be multiplexed by using TDM), Gao does not expressly teach selecting temporarily, a recourse from the second pool of radio resources.
However, Wong teaches selecting temporarily, a recourse from the second pool of radio resources (Wong, [0013]; a radio communication device temporarily selects a TDMA timeslot to allow communications with a talkgroup of other radio communication devices).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Wong in order to avoid communication delays and overhead in wireless communication systems (Wong, [0005]).

Regarding claim 44, Gao teaches a non-transitory computer-readable medium storing thereon a computer program product for a computer device, the computer program comprising software code (Gao, [0023]; a computer program product comprising software code portions may perform the steps of the method when run on a computer) which, when executed by the computer device, causes the computer device to perform a method, performed by a base station configured to communicate with a user equipment (UE), the UE being configured to support device-to-device (D2D) communication and being configured to operate in one of two modes for resource allocation (Gao, [0006]; there are different approaches conceivable which can mainly be classified into two categories: autonomous D2D and eNB controlled in-band D2D), the two modes comprising: a scheduled resource allocation mode in which the UE requests a resource for D2D communication from a base station and in which the base station schedules the resource (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and an autonomous resource selection mode in which the UE selects, from a first pool of radio resources, a resource for D2D communication (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster); the method comprising:
transmitting, to the UE, first configuration information identifying a second pool of radio resources and second configuration information comprising a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling).
While Gao teaches wherein, in a case in which the UE is using the scheduled resource allocation mode, and the time period is ongoing, resources are reserved for required signaling which can use Time Division Multiplexing (Gao, Fig. 5, [0085]-[0091]; within the period, the reserved frequency resource for RU signaling may be outside the D2D resource pool resources as in 5B, where the signaling may be multiplexed by using TDM), Gao does not expressly teach the UE selects temporarily a resource from the second pool of radio resources.
However, Wong teaches the UE selects temporarily a resource from the second pool of radio resources (Wong, [0013]; a radio communication device temporarily selects a TDMA timeslot to allow communications with a talkgroup of other radio communication devices).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Wong in order to avoid communication delays and overhead in wireless communication systems (Wong, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416